internal_revenue_service number release date index no c te_ge eb hw plr-117000-00 attn date taxpayer state statute a statute b statute c statute d‘ act dear this is in reply to your letter dated date and subsequent correspondence submitted by your designated representatives requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment of certain disability benefits paid pursuant to statutes a through d as amended by the act the taxpayer administers the payment of retirement and disability benefits for member police officers and firefighters employed by cities towns and counties in state benefits are also available to qualified survivors of deceased members the act was signed into law in amending the provisions of statutes a through d general provisions applicable to disability benefits as amended by the act section b of statute a provides that except as otherwise provided in this subsection for a member who becomes disabled after date the fund shall be used to pay a pension in a sum determined by the local board but not exceeding fifty-five percent of the salary of a first class patrolman to a member of the police department who has suffered or contracted a mental or physical disease or disability that is a the direct result of i a personal injury that occurs while the fund member is on duty ii a personal injury that occurs while the fund member is off duty and is responding to an offense or a reported offense in the case of a police officer or iii a duty related disease and that renders the member unable to perform the essential functions of any duty in the police department considering reasonable accommodation to the extent required by the americans with disabilities act if a member who becomes eligible for a disability pension has more than twenty years_of_service the member is entitled to receive a disability pension equal to the pension the member would have received if the member had retired on the date of the disability as amended by the act sec_11 of statute b provides that if the fund advisory committee determines that a person who becomes disabled after date has a disability that is a the direct result of i a personal injury that occurs while the fund member is on duty ii a personal injury that occurs while the fund member is responding to an emergency or reported emergency for which the fund member is trained or iii an occupational disease as defined in including a duty related disease that is also included within clause b or a duty related disease and is unable to perform the essential functions of the job considering reasonable accommodation to the extent required by the americans with disabilities act the local board shall then authorize the monthly payment to the person from the fund of an amount equal to fifty-five percent of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension as amended by the act section b of statute c provides that for a member who becomes disabled after date the fund shall be used to pay a pension in an annual sum equal to fifty-five percent of the salary of a first class patrolmen in the police department to an active member of the police department who has suffered or incurred a disability that renders the member permanently unfit for active_duty in the police department and that is a the direct result of i a personal injury that occurs while the fund member is on duty ii a personal injury that occurs while the fund member is off duty and is responding to an offense or a reported offense or iii an occupational disease as defined in including a duty related disease that is also included within clause b or b a duty related disease and is unable to perform the essential functions of the job considering reasonable accommodation to the extent required by the americans with disabilities act the pensions provided for in this subsection shall be paid only so long as the member of the police department remains unfit for active_duty in the police department section e of statute c as amended by the act is identical to the section b provision for permanently disabled members except that it provides a benefit of percent of the salary of a first class patrolman in the police department for members who are temporarily unfit for active_duty as amended by the act sections c f and c f of statutes a b and c respectively provide benefits to police and firefighters who suffer non-job related illness or injury section c of statute d as amended by the act provides that a fund member who becomes disabled after date who is determined to have a covered impairment that is a the direct result of i a personal injury that occurs while the fund member is on duty ii a personal injury that occurs while the fund member is off duty and is responding to an offense or a reported offense in the case of a police officer or an emergency or reported emergency for which the fund member is trained in the case of a firefighter or iii an occupational disease as defined in including a duty related disease that is also included within clause b or b a duty related disease and for whom it is determined that there is no suitable and available work within the fund member’s department considering reasonable accommodation to the extent required by the americans with disabilities act is entitled to receive during the disability a benefit equal to the benefit that the fund member would have received if the fund member had retired if the disabled fund member does not have at least twenty years_of_service or is not at least fifty-two years of age the benefit is computed and paid as if the fund member had twenty years_of_service and was fifty-two years of age as amended by the act section d of statute d provides benefits for fund members who become disabled after date and have covered impairments that are not described in sections c a or b ie are not job-related as amended by the act sections h h m and f of statutes a b c and d respectively provide that an employee who is receiving disability benefits under statutes a b c or d shall be transferred from disability to regular retirement status when the employee become sec_55 years of age general provisions applicable to survivor benefits section of statute a as amended by the act provides that a this section applies to a member who died in the line of duty as defined in section of this chapter before date b a payment shall be made to the surviving_spouse of a deceased member in an amount fixed by ordinance but at least an amount equal to thirty percent of the monthly pay of a first class patrolman per month during the surviving spouse’s life c except as otherwise provided in this subsection a payment shall also be made to each child of a deceased member less than eighteen years of age in an amount fixed by ordinance but at least an amount equal to twenty percent of the monthly pay of a first class patrolman per month to each child until the child becomes eighteen years of age until the child becomes twenty-three years of age if the child is enrolled in and regularly attending a secondary school or is a full-time_student at an accredited college or university or during the entire period of the child’s physical or mental_disability whichever period is longer however the total of benefits under this subsection added to the benefits under subsection b may not exceed the maximum benefits computed under section of this chapter for pension payments to a member who retires from active_service after twenty years or more of active_service this maximum benefit is equal to fifty percent of the salary of a first class patrolman in the police department plus for a member who retired before date two percent of the first class patrolman’s salary for each year_of_service of the retired member over twenty years or for a member who retires after date plus one percent of the first class patrolman’s salary for each six months of service of the retired member over twenty years however the maximum benefit can not exceed in any year an amount greater than seventy-four percent of the salary of a first class patrolman d if a deceased member leaves no surviving_spouse and no child who qualifies for benefits under subsection c but does leave a dependent parent or parents an amount equal to twenty percent of the monthly pay of a first class patrolman per month from the time of the member’s death shall be paid to the dependent parent or parents during their dependency when both parents survive the total amount is still twenty percent to be paid to them jointly in all cases of payment to a dependent relative of a deceased member the board is the final judge of the question of necessity and dependency and of the amount to be paid e if the salary of a first class patrolman is increased or decreased the pension payable under this section shall be proportionately increased or decreased however the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person section of statute a as amended by the act provides benefits to survivors of members who die after date that are similar in all material respects to those provided in section except that the surviving_spouse is entitled to the benefit to which the member would have been entitled on the date of the member’s death but no less than fifty percent of the monthly wage received by a first class patrolman and surviving children may receive an additional benefit fixed by ordinance but the total additional benefit to all the member’s children may not exceed a total of thirty percent of the monthly wage of a first class patrolman subsection g of section provides that for purposes of this section ’dies in the line of duty’ means death that occurs as a direct result of personal injury or illness resulting from any_action that the member in the member’s capacity as a police officer is obligated or authorized by rule regulation condition_of_employment or service or law to perform or performs in the course of controlling or reducing crime or enforcing the criminal_law sec_12_3 of statute b as amended by the act provides that a this section applies to a member who died in the line of duty as defined in sec_12_4 of this chapter before date b if a member of the fire department or a retired member of the fund dies and leaves a surviving_spouse a child or children less than eighteen years of age a child or children at least eighteen years of age who are mentally or physically incapacitated or a child or children less than twenty-three years of age who are a enrolled in and regularly attending a secondary school or b full-time students at an accredited college or university the local board shall authorize the payment to the surviving_spouse and to the child or children of the amount from the fund as prescribed by this section c if a deceased member of the fire department leaves no surviving_spouse or children but leaves a dependent parent and upon satisfactory proof that the parent was wholly dependent upon the deceased member the local board shall authorize the monthly payment to the parent from the fund that is prescribed by this section d if a member dies while in active_service the surviving_spouse is entitled to receive an amount fixed by ordinance but not less than thirty-percent of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension the member’s children who are a less than eighteen years of age or b less than twenty-three years of age if the children are enrolled in and regularly attending a secondary school or are full-time students at an accredited college or university are each entitled to receive an amount fixed by ordinance but not less than twenty percent of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension and each parent of a deceased member who was eligible for a pension is entitled to receive jointly an amount equal to thirty-percent of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension if the local board finds upon the submission of satisfactory proof that a child eighteen years of age or older is mentally or physically incapacitated is not a ward of the state and is not receiving a benefit under subdivision b the child is entitled to receive the same amount as is paid to the surviving_spouse of a deceased firefighter as long as the mental or physical incapacity continues sec_12_4 of statute b as amended by the act provides that a this section applies to an active member who dies in the line of duty after date b if a member dies in the line of duty after date the surviving_spouse is entitled to a monthly benefit during the spouse’s lifetime equal to the benefit to which the member would have been entitled on the date of the member’s death but not less than fifty-percent of the monthly wage received by a fully paid first class firefighter c if a member dies while in active_service the member’s children who are less than eighteen years of age or less than twenty-three years of age if the children are enrolled in and regularly attending a secondary school or are full-time students at an accredited college or university are each entitled to receive an amount fixed by ordinance but not less than twenty-percent of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension d the surviving children of the deceased member who are eligible to receive a benefit under subsection c may receive an additional benefit in an amount fixed by ordinance but the total additional benefit under this subsection to all the member’s children may not exceed a total of thirty-percent of the monthly wage received by a first class firefighter however this limitation does not apply to children of a member who are physically or mentally disabled e if a deceased member of the fire department leaves no surviving_spouse or children but leaves a dependent parent and upon satisfactory proof that the parent was wholly dependent upon the deceased member the local board shall authorize monthly payment to the parent form the fund each parent of a deceased member who was eligible for a pension under this subsection is entitled to receive jointly an amount equal to thirty percent of the salary of a fully paid first class firefighter in the unit at the time of the payment of the pension f for purposes of this section ’dies in the line of duty’ means death that occurs as a direct result of personal injury or illness resulting from any_action that the member in the member’s capacity as a firefighter is obligated or authorized by rule regulation condition_of_employment or service or law to perform or performs while on the scene of an emergency run including false alarms or on the way to or from the scene g if the local board finds upon the submission of satisfactory proof that a child eighteen years of age or older is mentally or physically incapacitated is not a ward of the state and is not receiving a benefit under subsection c the child is entitled to receive the same amount as is paid to the surviving_spouse of a deceased firefighter as long as the mental or physical incapacity continues section of statute c as amended by the act provides that a this section applies to a member who died in the line of duty as defined in section of this chapter before date b the fund shall be used to pay an annuity computed under subsection g and payable in monthly installments to the surviving_spouse of a member c the fund shall also be used to pay an annuity equal to twenty percent of the salary of a first class patrolman on the police department computed as provided in sec_12 of this chapter and payable in monthly installments in equal monthly installments and increased or decreased as the salary of a first class patrolman increases or decreases to each dependent_child of a member of the fund who dies from any cause while in the actual discharge of duties as a police officer the pension to each child continues until the child becomes eighteen years of age until the child becomes twenty-three years of age if the child is enrolled in and regularly attending a secondary school or is a full-time_student at an accredited college or university or during the entire period of the child’s physical or mental_disability whichever period is longer however the pension to the child ceases if the child marries or is legally adopted by any person d if a deceased member leaves no surviving_spouse and no child who qualifies for a benefit under subsection c but does leave a dependent parent or parents the fund shall be used to pay an annuity not greater than a sum equal to twenty-percent of the salary of a first class patrolman in the police department computed and payable as provided in sec_12 of this chapter payable monthly to the dependent parent or parents of a member of the police department the annuity continues for the remainder of the life or lives of the parent or parents as long as either or both fail to have sufficient other income for their proper care maintenance and support f if the salary of a first class patrolman is increased or decreased the pension payable under this section shall be proportionately increased or decreased however the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person g the annuity payable under subsection b equals thirty-percent of the salary of a first class patrolman the amount provided in this subsection is subject_to adjustment as provided in subsection f section of statute c as amended by the act provides that a this section applies to an active member who dies in the line of duty after date b if a member dies in the line of duty after date the surviving_spouse is entitled to a monthly benefit during the spouse’s lifetime equal to the benefit to which the member would have been entitled on the date of the member’s death but not less than fifty percent of the monthly wage received by a first class patrolman c the fund shall also be used to pay an annuity equal to twenty percent of the salary of a first class patrolman in the police department to each dependent_child of a member of the fund who dies from any cause while in the actual discharge of duties as a police officer the pension to each child continues until the child becomes eighteen years of age until the child becomes twenty-three years of age if the child is enrolled in and regularly attending a secondary school or is a full-time_student at an accredited college or university or during the entire period of the child’s physical or mental_disability whichever period is longer d the surviving children of the deceased member who are eligible to receive a benefit under subsection c may receive an additional benefit in an amount fixed by ordinance but the total benefit to all the member’s children under this subsection may not exceed a total of thirty percent of the monthly wage received by a first class patrolman however this limitation does not apply to the children of a member who are physically or mentally disabled e if a deceased member leaves no surviving_spouse and no child who qualifies for a benefit under subsection c but does leave a dependent parent or parents the fund shall be used to pay an annuity not greater than a sum equal to twenty-percent of the salary of a first class patrolman on the police department to the dependent parent or parents of a member of the police department who dies from any cause while in the actual discharge of duties as a police officer the annuity continues for the remainder of the life or lives of the parent or parents as long as either or both fail to have sufficient other income for their proper care maintenance and support g if the salary of a first class patrolman is increased or decreased the pension payable under this section shall be proportionately increased or decreased however the monthly pension payable to a member or survivor may not be reduced below the amount of the first full monthly pension received by that person h for purposes of this section ’dies in the line of duty’ means death that occurs as a direct result of personal injury or illness resulting from any_action that the member in the member’s capacity as a police officer is obligated or authorized by rule regulation condition_of_employment or service or law to perform or performs in the course of controlling or reducing crime or enforcing the criminal_law section of statute d as amended by the act provides that a this section applies to an active member who died in the line of duty as defined in section of this chapter before date b except as otherwise provided in this subsection if a fund member dies in the line of duty the following apply each of the member’s surviving children is entitled to a monthly benefit equal to twenty-percent o the fund member’s monthly benefit a until the child becomes eighteen years of age or b until the child becomes twenty-three years of age if the child is enrolled in and regularly attending a secondary school or is a full time student at an accredited college or university whichever period is longer however if the board finds upon the submission of satisfactory proof that a child who is at least eighteen years of age is mentally or physically incapacitated is not a ward of the state and is not receiving a benefit under clause b the child is entitled to receive an amount each month that is equal to the greater of thirty-percent of the monthly pay of a first class patrolman or first class firefighter or fifty-five percent of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member’s death as long as the mental or physical incapacity of the child continues the member’s surviving_spouse is entitled to a monthly benefit equal to sixty-percent of the fund member’s monthly benefit during the spouse’s lifetime if there is no surviving eligible_child or spouse and there is proof satisfactory to the local board subject_to review in the manner specified in section b of this chapter that the parent was wholly dependent on the fund member the member’s surviving parent is entitled or both surviving parents if qualified are entitled jointly to receive fifty-percent of the fund member’s monthly benefit during the parent’s or parents’ lifetime c if the fund member did not have at least twenty years_of_service or was not at least fifty-two years of age the benefit under subsection b is computed as if the member did have twenty years_of_service and was fifty-two years of age section of statute d as amended by the act provides b this section applies to an active member who dies in the line of duty after date c if a fund member dies in the line of duty after date the member’s surviving_spouse is entitled to a monthly benefit during the spouse’s lifetime equal to the benefit to which the member would have been entitled on the date of the member’s death but not less than the benefit payable to the member with twenty years service at fifty-two years of age d if a fund member dies in the line of duty each of the member’s surviving children is entitled to a monthly benefit equal to twenty-percent of the fund member’s monthly benefit until the child reaches eighteen years of age or until the child reaches twenty-three years of age if the child is enrolled in and regularly attending a secondary school or is a full-time_student at an accredited college or university whichever period is longer however if the board finds upon the submission of satisfactory proof that a child who is at least eighteen years of age is mentally or physically incapacitated is not a ward of the state and is not receiving a benefit under subdivision the child is entitled to receive an amount each month that is equal to the greater of thirty-percent of the monthly pay of a first class patrolman or first class firefighter or fifty-five percent of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member’s death as long as the mental or physical incapacity of the child continues e if there is no surviving eligible_child or spouse and there is proof satisfactory to the local board subject_to review in the manner specified in section b of this chapter that the parent was wholly dependent on the fund member the member’s surviving parent is entitled or both surviving parents if qualified are entitled jointly to receive fifty-percent of the fund member’s monthly benefit during the parent’s or parents’ lifetime f if the fund member did not have at least twenty years_of_service or was not at least fifty-two years old the benefit is computed as if the member did have twenty years_of_service and was fifty-two years of age g for purposes of this section ’dies in the line of duty’ means death that occurs as a direct result of personal injury or illness resulting from any_action that the member in the member’s capacity as a police officer a is obligated or authorized by rule regulation condition_of_employment or service or law to perform or b performs in the course of controlling or reducing crime or enforcing the criminal_law or any_action that the member in the member’s capacity as a firefighter a is obligated or authorized by rule regulation condition_of_employment or service or law to perform or b performs while on the scene of an emergency run including false alarms or on the way to or from the scene sec_29 of the act provides that effective date a the fund advisory committee established by shall before date determine which surviving spouses children or parents receiving benefits under statutes a b or c are survivors of police officers or firefighters who died in the line of duty before date it is represented that the reason for the date date is that there already was a finding of whether a death was or was not in the line of duty on and after date because of a state lump sum line-of-duty death_benefit statement of law sec_104 of the internal_revenue_code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness accordingly whether benefit payments are excludable by the recipient under sec_104 of the code depends upon the nature of the statute under which they are paid not the particular circumstances of the recipient and benefits will not be excludable where the statute allows for disability payments for any reason other than on-the-job injuries see 78_tc_864 affd 709_f2d_1206 8th cir in gabriel v commissioner tcmemo_2000_328 date the taxpayer received benefits under a statute that did not limit benefits to work-related injuries subsequently the statute was retroactively amended to provide a separate benefit for work-related personal_injury_or_sickness the taxpayer argued that the statute as amended allowed taxable benefits previously received by the taxpayer to be retroactively redesignated as payments for a work-related personal_injury_or_sickness and thus excludable from gross_income under sec_104 of the code the court determined that the sole purpose of amending the provision to allow for recertification and redesignation of disability benefits was to afford a favorable treatment for federal_income_tax purposes the court held that the provision as amended in did not grant retroactive effect for federal tax purposes to the benefits petitioner received in sec_101 of the code provides that gross_income shall not include any amount_paid as a survivor annuity on account of the death of a public_safety_officer as such term is defined in section of the omnibus crime control and safe streets act of killed in the line of duty -- a if such annuity is provided under a governmental_plan which meets the requirements of sec_401 to the spouse or former spouse of the public_safety_officer or to a child of such officer and b to the extent such annuity is attributable to such officer’s service as a public_safety_officer rulings and conclusions accordingly based on the representations made and authorities cited above we conclude as follows the exclusion_from_gross_income provided in sec_101 of the code depends upon whether a public_safety_officer has been killed in the line of duty absent facts concerning the death of a specific public_safety_officer we are unable to issue general rulings concerning the applicability of sec_101 to payments to survivors under statutes a through d section b of statute a as amended by the act provides benefits limited to employees who have suffered personal_injury_or_sickness in the course of employment and the minimum benefit fifty-five percent of the salary of a first class patrolman is not based on age length of service or prior contribution of the employee accordingly section b of statute a as amended by the act is a statute in the nature of a workmen’s compensation act and amounts received under that provision up to fifty-five percent of the salary of a first class patrolman are excludable from the recipient’s gross_income under sec_104 of the code if the employee receives a disability pension in excess of fifty-five percent of the salary of a first class patrolman then the excess will not be excludable from the recipient’s gross_income under sec_104 of the code because the excess is determined by reference to the employee’s age length of service or prior contributions see revrul_85_104 1985_2_cb_52 sec_11 of statute b and section b and e of statute c as amended by the act limit benefits to employees who have suffered personal_injury_or_sickness in the course of employment and the benefits are not determined by reference to the recipient’s age length of service or prior contributions accordingly the provisions constitute statutes in the nature of workmen’s compensation acts and the benefits received are excludable from the recipient’s gross_income under sec_104 of the code as amended by the act section c of statute a sec_11 of statute b and sections c and f of statute c provide benefits to employees who have suffered personal injuries or sickness other than in the course of employment accordingly these provisions do not constitute statutes in the nature of workmen’s compensation acts and the benefits received are not excludable from the recipient’s gross_income under sec_104 of the code section c of statute d as amended by the act provides benefits that are limited to employee’s who have suffered personal injuries or sickness in the course of employment the minimum benefit payable is the amount the employee would have received if the employee had retired with years_of_service and wa sec_52 years of age this amount is payable regardless of the employee’s actual age and years_of_service thus the minimum benefit is not determined by reference to the recipient’s age length of service or prior contributions accordingly section c of statute d as amended by the act constitutes a statute in the nature of a workmen’s compensation act and the minimum benefit is excludable from a recipient’s gross_income under sec_104 of the code amounts received in excess of the minimum benefit are based upon the recipient’s age and years_of_service and are not excludable from the recipient’s gross_income under sec_104 of the code section d of statute d as amended by the act provides benefits to employees who have suffered personal injuries or sickness other than in the course of employment accordingly this provision does not constitute a statute in the nature of a workmen’s compensation act and the benefits received are not excludable from the recipient’s gross_income under sec_104 of the code statutes a b c and d as amended by the act all provide that employees will only receive disability benefits until they reach the age of years at which time they are transferred to regular retirement status accordingly when employees receiving disability benefits under statutes a b c or d that are excudable under sec_104 of the code reach age and are transferred to regular retirement status their benefits will cease to be excludable under sec_104 and will be taxed in accordance with the provisions applicable to regular retirement for age and length of service see revrul_80_14 1980_1_cb_33 as amended by the act sections and of statute a sec_12_3 and sec_12_4 of statute b sections and of statute c and sections and of statute d provide benefits to the survivors of employees who died in the line of duty either before date or after date the effective date of the amendment of these provisions by the act was date with respect to employees who died after date a determination has previously been made that the death did or did not occur in the course of employment with respect to employees who died before date sec_29 of the act requires that a determination now be made whether spouses children or parents receiving benefits under these provisions are survivors of police officers or firefighters who died in the line of duty these provisions as well as any other provision amended by the act do not grant retroactive effect for federal_income_tax purposes section of statute a as amended by the act limits benefits to the survivors of employees who died in the line of duty before date section of statute a as amended by the act is a statute in the nature of a workmen’s compensation act the benefits payable to the surviving parent or parents under subsection d of section after the determination required by sec_29 of the act are not based on the age length of service or prior contributions of the employee and are excludable from the gross_income of the parent or parents under sec_104 of the code subsection c of section provides that benefits payable to the spouse and children shall not exceed fifty percent of the salary of a first class patrolman plus additional percentages based on years_of_service over years accordingly because benefits up to fifty percent of the salary of a first class patrolman are payable to the surviving_spouse and children regardless of the employee’s actual years_of_service benefits received after the date of the determination required in sec_29 of the act of up to fifty percent of the salary of a first class patrolman are excludable from the surviving_spouse and children’s gross_income under sec_104 of the code benefits in excess of fifty percent are included in the income of the spouse and children in the same proportion that their benefits bear to the total benefits section of statute a as amended by the act limits benefits to the survivors of employees who died in the line of duty after date section of statute a as amended by the act is a statute in the nature of a workmen’s compensation act subsection e of section provides benefits for the surviving parent or parents that are not determined with reference to the age length of service or prior contributions of the employee and benefits received after the effective date of the act by a parent or parents under subsection e are excludable from the gross_income of the parent or parents under sec_104 of the code subsection b of section provides that the surviving_spouse is entitled to the benefit to which the employee would have been entitled on the date of the employee’s death but no less than fifty percent of the salary received by a first class patrolman accordingly benefits received after the effective date of the act by a surviving_spouse under subsection b of up to fifty percent of the salary received by a first class patrolman are excludable from the gross_income of the spouse under sec_104 of the code benefits received under subsection b in excess of fifty percent are not excludable under sec_104 of the code because they are determined with reference to the age years_of_service or prior contributions of the employee subsection c of section provides that each surviving child is entitled to an amount fixed by ordinance but not less than twenty percent of the pay of a first class patrolman and subsection d provides an additional benefit in an amount fixed by ordinance benefits received under subsection c after the effective date of the act by a surviving child of up to twenty percent of the salary of a first class patrolman are excludable from gross_income under sec_104 of the code amounts received by a surviving child in excess of twenty percent of the salary of a first class patrolman under subsection c or d will also be excludable except to the extent that these amounts are determined under the ordinance by reference to the age length of service or prior contributions of the employee sec_12_3 of statute b as amended by the act limits benefits to the survivors of employees who die in the line of duty before date sec_12_3 of statute b as amended by the act is a statute in the nature of a workmen’s compensation act subsection d of sec_12_3 provides that the surviving_spouse is entitled to receive an amount fixed by ordinance but not less than thirty percent of the salary of a first class firefighter accordingly benefits received by a surviving_spouse under subsection d after the date of the determination required by sec_29 of the act of up to thirty percent of the salary of a first class firefighter are excludable from the recipient’s gross_income under sec_104 of the code benefits received pursuant to ordinance in excess of thirty percent will also be excludable from gross_income except to the extent they are determined with reference to the employee’s age length of service or prior contributions subsection d of sec_12_3 provides benefits to each surviving child in an amount fixed by ordinance but not less than twenty percent of a first class firefighter’s salary accordingly benefits received under subsection d of sec_12_3 after the date of the determination required by sec_29 of the act by a surviving child of up to twenty percent of the salary of a first class firefighter are excludable from the recipient’s gross_income under sec_104 of the code benefits received by ordinance in excess of twenty percent by a surviving child are also excludable from gross_income under sec_104 except to the extent amounts are determined under the ordinance with reference to the age length of service or prior contributions of the deceased employee subsection d provides benefits jointly to surviving parents equal to thirty percent of the salary of a first class firefighter accordingly benefits received under subsection d are excludable from the recipient’s gross_income under sec_104 of the code in addition sec_12_3 of statute b provides a benefit equal to the amount_paid to the surviving_spouse of a deceased employee for children who are mentally or physically incapacitated amounts received under this provision after the date of the determination required by sec_29 of the act are excludable under sec_104 to the same extent as benefits payable to the a surviving_spouse sec_12_4 of statute b as amended by the act limits benefits to the survivors of employees who die in the line of duty after date sec_12_4 of statute b is a statute in the nature of a workmen’s compensation act subsection e of sec_12_4 provides benefits for dependent surviving parent or parents that are not determined with reference to the age length of service or prior contributions of the employee accordingly benefits received after the effective date of the act by a parent or parents under sec_12_4 e of statute b are excludable from the gross_income of the parent or parents under sec_104 of the code subsection b of sec_12_4 provides that the surviving_spouse is entitled to the benefit to which the employee would have been entitled on the date of the employee’s death but no less than fifty percent of the monthly wage received by a first class firefighter accordingly benefits received after the effective date of the act by a surviving_spouse under subsection b of up to fifty percent of the monthly wage received by a first class firefighter are excludable from the gross_income of the spouse under sec_104 of the code benefits received under subsection b in excess of fifty percent are not excludable under sec_104 of the code because they are determined with reference to the age years_of_service or prior contributions of the employee subsection c of sec_12_4 provides that each surviving child is entitled to an amount fixed by ordinance but not less than twenty percent of the pay of a first class firefighter and subsection d provides an additional benefit in an amount fixed by ordinance benefits received under subsection c after the effective date of the act by each surviving child of up to twenty percent of the wage of a first class firefighter are excludable from gross_income under sec_104 of the code amounts received by a surviving child in excess of twenty percent pursuant to ordinance under subsection c or d of sec_12_4 of statute b will also be excludable except to the extent that the amounts are determined under the ordinance by reference to the age length of service or prior contribution of the employee section of statute c as amended by the act limits benefits to the survivors of employees who die in the line of duty before date and the benefits are not determined by reference to the age length of service or prior contributions of the employee section of statute c as amended by the act is a statute in the nature of a workmen’s compensation act and the benefits received after the date of the determination required by sec_29 of the act are excludable from the recipient’s gross_income under sec_104 of the code section of statute c as amended by the act provides benefits that are limited to the survivors of employees who die in the line of duty after date section of statute c as amended by the act is a statute in the nature of a workmen’s compensation act subsection e of section provides benefits for dependent surviving parent or parents that are not determined with reference to the age length of service or prior contributions of the employee accordingly benefits received after the effective date of the act by a parent or parents under subsection e are excludable from the gross_income of the parent or parents under sec_104 of the code subsection b of section provides that the surviving_spouse is entitled to the benefit to which the employee would have been entitled on the date of the employee’s death but no less than fifty percent of the monthly wage received by a first class patrolman accordingly benefits received after the effective date of the act by a surviving_spouse under subsection b of up to fifty percent of the monthly wage received by a first class patrolman are excludable from the gross_income of the spouse under sec_104 of the code benefits received under subsection b in excess of fifty percent are not excludable under sec_104 of the code because they are determined with reference to the age length of service or prior contributions of the employee subsection c of section provides that each surviving child is entitled to twenty percent of the pay of a first class firefighter and subsection d provides an additional benefit in an amount fixed by ordinance benefits received under subsection c after the effective date of the act by each surviving child of up to twenty percent are excludable from gross_income under sec_104 of the code additional benefits received by each surviving child pursuant to ordinance under subsection d of section of statute c will also be excludable except to the extent that the amounts are determined under the ordinance by reference to the age length of service or prior contribution of the employee section of statute d as amended by the act limits benefits to the survivors of employees who died in the line of duty before date section of statute d as amended by the act is a statute in the nature of a workmen’s compensation act subsection b of section provides a basic_benefit for each surviving child less than years old or years old if a student equal to twenty percent of the employee’s benefit however subsection c provides that if the employee did not have at least years_of_service or was not at least years of age the benefit is computed as if the employee had years_of_service and wa sec_52 years of age because a benefit based on this minimum benefit is payable regardless of the actual age and years_of_service of the employee the benefit based upon the minimum benefit is not determined by reference to the employee’s age length of service or prior contributions accordingly the minimum benefit provided to a surviving child under subsection b after the date of the determination required under sec_29 of the act is excludable from the recipient’s gross_income benefits in excess of the minimum benefit are not excludable under sec_104 because they are determined by reference to the employee’s actual age length of service or prior contributions subsection b also provides to certain mentally or physically incapacitated surviving children a benefit equal to the greater of thirty percent of the pay of a first class patrolman or firefighter or fifty-five percent of the monthly benefit the deceased employee was receiving or entitled to receive benefits payable to each incapacitated child under section b after the date of the determination required under sec_29 of the act are excludable from the recipient’s gross_income under sec_104 of the code up to the greater of thirty percent of the pay of a first class patrolman or firefighter or fifty-five percent of the minimum monthly benefit amounts received in excess of the greater of thirty percent of the pay of a first class patrolman or firefighter or fifty-five percent of the minimum monthly benefit are not excludable under sec_104 because determined by reference to the employee’s actual age length of service or prior contributions subsection b of section of statute d provides that a surviving_spouse is entitled to a benefit equal to sixty percent of the employee’s monthly benefit amounts received under subsection b of section of statute d after the date of the determination required under sec_29 of the act of up to sixty percent of the minimum monthly benefit are excludable from the recipient’s gross_income under sec_104 of the code amounts in excess of sixty percent are not excludable under sec_104 because they are determined by reference to the employee’s actual age length of service or prior contributions subsection b also provides a benefit for a surviving dependent parent or parents of fifty percent of the employee’s monthly benefit accordingly amounts received by a surviving dependent parent or parents under subsection b after the date of the determination required under sec_29 of the act of up to fifty percent of the employee’s minimum monthly benefit are excludable from the recipient’s gross_income under sec_104 of the code amounts in excess of fifty percent are not excludable under sec_104 because they are determined by reference to the actual age length of service or prior contributions of the employee section of statute d as amended by the act provides benefits that are limited to survivors of employees who die in the line of duty after date section of statute d as amended by the act is a statute in the nature of a workmen’s compensation act subsection f of section provides that if the employee did not have at least years_of_service or was not at least years of age benefits are computed as if the employee had years_of_service and wa sec_52 years of age subsection c provides that the employee’s surviving_spouse is entitled to the benefit the employee would have been entitled to on the date of death but not less than this minimum benefit accordingly amounts received by a surviving_spouse under subsection b after the effective date of the act up to the minimum benefit are excludable from the surviving spouse’s gross_income under sec_104 of the code amounts received in excess of the minimum benefit are not excludable under sec_104 because they are determined by reference to the employee’s actual age length of service or prior contributions subsection d of section provides a basic_benefit for each surviving child less than years old or years old if a student equal to twenty percent of the employee’s benefit the benefit provided to a surviving child under subsection b after the effective date of the act is excludable from the recipient’s gross_income up to twenty percent of the minimum benefit benefits in excess of twenty percent are not excludable under sec_104 because they are determined by reference to the employee’s actual age length of service or prior contributions subsection d also provides to certain mentally or physically incapacitated surviving children a benefit equal to the greater of thirty percent of the pay of a first class patrolman or firefighter or fifty-five percent of the monthly benefit the deceased employee was receiving or entitled to receive the benefits payable to each incapacitated child under subsection d after the effective date of the act are excludable from the recipient’s gross_income under sec_104 of the code up to the greater of thirty percent of the pay of a first class patrolman or firefighter or fifty-five percent of the minimum monthly benefit amounts received in excess of the greater of thirty percent or fifty-five percent are not excludable under sec_104 because determined by reference to the employee’s actual age length of service or prior contributions subsection e of section provides a benefit for a surviving dependent parent or parents of fifty percent of the employee’s monthly benefit accordingly amounts received by a surviving dependent parent or parents under subsection e after the effective date of the act of up to fifty percent of the minimum monthly benefit are excludable from the recipient’s gross_income under sec_104 of the code amounts in excess of fifty percent are not excludable under sec_104 because they are determined by reference to the actual age length of service or prior contributions of the employee many of the benefits provided for under statutes a b c and d are determined with reference to the pay of a first class patrolman or firefighter and indicate that if the salary of a first class patrolman or firefighter is increased the benefit will be proportionately increased benefit increases based upon pay increases given to active employees do not refer to the age length of service or prior contributions of the employee with respect to whom the benefit is being paid accordingly benefit increases based on increases in the current pay of a first class patrolman or firefighter will be excludable from gross_income under sec_104 of the code if the statute under which the benefits are being paid otherwise qualifies as a statute in the nature of a workmen’s compensation act if only a portion of the benefit under the a statute qualifies for exclusion under sec_104 because the remaining portion is computed by reference to the employee’s age length of service or prior contributions only that portion of the increase will be excludable under sec_104 no opinion is expressed or implied concerning the tax consequences under any other provision of the code or regulations other than those specifically stated above in addition the rulings provided are not applicable to the extent that an irrebuttable presumption of work-relatedness applies to the benefits received these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely yours harry beker chief health and welfare branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
